     Case: 1:21-cv-00175-MWM Doc #: 1 Filed: 03/14/21 Page: 1 of 6 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION (CINCINNATI)



 TIA WILLIAMS,                         :
                                       :        CASE NO. 1:21-cv-175
      Plaintiff,                       :
                                       :
 v.                                    :        Judge
                                       :
                                       :
 NISSEN STAFFING CONTINUUM, INC.,      :
                                       :
      Defendant.                       :        COMPLAINT
                                       :        WITH JURY DEMAND
                                       :
                                       :
                                       :
                 ___________________________________________



   I.          PARTIES

               1.      Plaintiff Tia Williams (“Plaintiff”) is an Ohio citizen who resides in

Fairfield, Ohio. During all relevant times, Plaintiff was a uniformed member of the United States

Air Force and a protected employee under the Uniformed Services Employment and

Reemployment Rights Act of 1994 (“USERRA”), codified as amended at 38 U.S.C. § 4303(3).

               2.     Defendant Nissen Staffing Continuum, Inc. (“Defendant”) is a foreign for

profit corporation, headquartered in Waukesha, Wisconsin and with offices in Ohio. During all

relevant time periods, Defendant was a private “employer” under 38 U.S.C. §§ 4303(3) and 4323.

               3.     Plaintiff seeks back pay, front pay, benefits, compensatory damages,

liquidated damages, attorneys’ fees and cost associated with this action, and all other damages and

equitable relief allowed to her for retaliation by Defendant under the USERRA.



                                                1
     Case: 1:21-cv-00175-MWM Doc #: 1 Filed: 03/14/21 Page: 2 of 6 PAGEID #: 2




   II.         JURISDICTION AND VENUE

               1.      Jurisdiction in this case is proper under 38 U.S.C. § 4323 which grants the

District Court jurisdiction to hear this action without regard to the amount in controversy.

               2.      Defendant engaged in business in this District and engaged in tortious acts

or omissions within this District, and has otherwise made or established contacts within this

District sufficient to permit the exercise of personal jurisdiction.

               3.      Venue is appropriate in this District Court under 28 U.S.C. § 1391(b)

because (i) Defendant has business operations in this District, (ii) a substantial part of the events

giving rise to Plaintiff’s claims occurred in this District, and (iii) this is the District in which

Plaintiff works and resides.

   III.        FACTUAL BACKGROUND

               4.       The USERRA forbids an employer from discriminating or retaliating

against an employee for being on military leave. Such prohibited conduct includes changing job

duties, demoting, or terminating the employee’s employment in retaliation for requesting or taking

military leave. Plaintiff asserts claims under the USERRA based on Defendant’s retaliatory

conduct, which includes terminating Plaintiff’s employment in retaliation for engaging in

protected conduct under the USERRA by requesting and taking military leave.

               5.      Plaintiff has been an active member of the Air Force Reserves over 4 years

and works out of the base located in Peru, Indiana. In 2020, Plaintiff started working at Defendant

as a career consultant at their location in Fairfield, Ohio.

               6.      Upon information and belief, Plaintiff was not any PIP or had not been

disciplined during the course of her employment with Defendant. On or around February 2, 2021,

Plaintiff contacted her supervisor, Catherine Klineschmidt, via email informing her that Plaintiff



                                                   2
     Case: 1:21-cv-00175-MWM Doc #: 1 Filed: 03/14/21 Page: 3 of 6 PAGEID #: 3




would need military leave from February 5 to 7, 2021 because her unit was restarting in-personal

drill at the base in Peru, Indiana. For the past several months, all drill had been performed virtually

because of the Covid-19 pandemic.

               7.      Subsequently, on February 4, 2021, Ms. Klineschmidt contacted Plaintiff

and asked why she needed Friday, February 5 off for military leave if drill was only two days.

Plaintiff informed Ms. Klineschmidt that, since Plaintiff resides in the Cincinnati, Ohio area, the

Air Force grants her 1 day for travel, in addition to 2 days for drill. During this conversation, Ms.

Klineschmidt seemed agitated that Plaintiff was taking military leave on Friday, February 5, 2021.

               8.      Plaintiff took military leave from February 5 to 7, 2021, returned to work

on Monday, February 8, 2021, without incident. On Wednesday, February 10, 2021 (a mere two

days after returning from military leave), Plaintiff was called into a meeting with Justin Wells and

a member of human resources where she was terminated.

               9.      Upon information and belief, no non-discriminatory event occurred

between February 8 to 10, 2021, which would justify Defendant terminating Plaintiff’s

employment.

               10.     Upon information and belief, these facts (coupled with the temporal

proximity between Plaintiff taking military leave, her returning from leave, and her termination)

establishes that any purported reason for terminating Plaintiff was pretextual and, in fact, Plaintiff

was terminated in retaliation for taking military leave.

                                        COUNT I
                               RETALIATION UNDER USERRA

               11.     Plaintiff incorporates by reference the allegations contained in paragraphs

1 through 10 of this Complaint as if fully set forth herein.




                                                  3
     Case: 1:21-cv-00175-MWM Doc #: 1 Filed: 03/14/21 Page: 4 of 6 PAGEID #: 4




               12.    Section 4311 of the USERRA prohibits Defendant as an employer from

discriminating or retaliating against Plaintiff as an employee for requesting or being on military

leave.

               13.    Plaintiff engaging in protected activities under the USERRA by requesting

and taking military leave.

               14.    Defendant subjected Plaintiff to adverse employment actions when it

targeted Plaintiff and terminated Plaintiff for engaging in protected activities under the USERRA.

               15.    Plaintiff has been damaged because of Defendant’s retaliation in an amount

to be determined by the Court, to include compensatory damages, liquidated damages, attorneys’

fees, and costs.




                                                4
    Case: 1:21-cv-00175-MWM Doc #: 1 Filed: 03/14/21 Page: 5 of 6 PAGEID #: 5




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks this Court to enter judgment in his favor as follows:

       A. Award Plaintiff all back pay, front pay, all lost benefits, and other equitable belief;

       B. Award Plaintiffs all compensatory, statutory, and liquidated damages in an amount to

          be determined at trial;

       C. Award Plaintiff pre-judgment and post-judgment interested in an amount to be

          determined at trial;

       D. Award Plaintiff his attorney’s fees, costs and expenses in an amount to be determined

          at trial; and

       E. Award Plaintiff such other and further relief Plaintiff is entitled under the law and as

          this Court deems necessary.




                                                 5
Case: 1:21-cv-00175-MWM Doc #: 1 Filed: 03/14/21 Page: 6 of 6 PAGEID #: 6




                                     Respectfully submitted,

                                     /s/ Adam V. Sadlowski
                                     Adam V. Sadlowski, Esq. (0079582)
                                     SADLOWSKI & BESSE L.L.C.
                                     11427 Reed Hartman Highway, Suite 217
                                     Blue Ash, Ohio 45241
                                     Tel: (513) 618-6595
                                     Fax: (513) 618-6442
                                     asadlowski@sb-lawyers.com
                                     cbesse@sb-lawyers.com

                                     Attorney for Plaintiff



                                JURY DEMAND

              Plaintiff demands a trial by jury on all triable issues.


                                               /s/ Adam V. Sadlowski
                                               Adam V. Sadlowski




                                         6
